M.D. Appeal Dkt.
                                                                             4 MAP 2020


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 WALLACE MCKELVEY AND PENNLIVE                : No. 394 MAL 2019
 AND THE PATRIOT-NEWS                         :
                                              :
                                              : Petition for Allowance of Appeal from
              v.                              : the Order of the Commonwealth Court
                                              :
                                              :
 PENNSYLVANIA DEPARTMENT OF                   :
 HEALTH,                                      :
 AND MISSION PENNSYLVANIA, LLC,               :
 KW VENTURES HOLDING, LLC,                    :
 CRESCO YELTRAH, LLC, SMPD                    :
 MANUFACTURING, LLC/SMPB RETAIL,              :
 LLC AND TERRAPIN INVESTMENT                  :
 FUND, 1, LLC (Direct Interest                :
 Participants)                                :
                                              :
                                              :
                                              :
                                              :
                                              :
 PETITION OF: SMPD                            :
 MANUFACTURING, LLC AND SMPB                  :
 RETAIL, LLC                                  :


                                        ORDER


PER CURIAM

      AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Should this Court grant allocatur in this case of first impression concerning
      a matter of substantial public importance because the opinion below treated
      similarly situated applicants on the same record with varying degrees of
      success and, alternatively, did not exercise its discretion to remand for
      further fact finding?